OFFiCE   OF THE A?TORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                                                                           .
                                                                                      ‘_




       tionurebra 0. P. l,#QaW*t, page 2


       ;'ewlwith nfmwrlaeto local maual aid aaaoolat3.ona,                         enwted
       Lrr 1929 by the 4lac Leglalatu~~            ot !Fema,     provideas

                 *For filing Arct4lea of aafsool&lcaa and ap-
            proval 0r~oon0tatuti0n, bplawa tmd ce2-tlfimtea
            p%o*t00rgcalaat



            0f   ths mwd           cioiz ststut00 0r m,              i925, i8
            3em~lapecrledamdalll0v00ndywt0ofhim
            in calfliotherewltis.Aota 1929, 4lat Leg.,
            B* 563, *r         27% i 3L0
               uti8le 3920, farmd b m8ptm 2, Title 61, mea 0r
       wftce, Verrram’Annotated
                      a         Texas cwll statutea, am amelded
       'by theAem of tb           46thLegla&tureof~,                   inl939,lwada
       &xpartsufollowas.
                  "SmBaale of x&awe    C"aam%aabner6 ahall
            &arge and raaelm $0~ Cl10uae of the state the
            iollawug fee08                         i
                  6 ...l

                    ‘P e r   filitlg th e a tu u a a la t& t( YDID3ta t a n ia -
                                  aerldflaate
                        o a np a ny , o r     in lie u th e r ea t!
            :~o o                  ammadea~Lotr1Snl,4~fn
             .12 2, 012 iS;,'j'L;J~ iwt0 1939, 46th w3., 9.3 &
            f .2
                    Your     quoatlan
                               raquirua  the uonatPuotion of brtitieo
       3920 snd -31.       !me le@.@~tlOS NatorJl o? themeet%tutea
       433tbmr0m ugh3.y gmamt.          mm0     3920 a0 8        of the
       ~~~~~i~S~~~aof1925,prwided,~o                     ti?ertlaukg8,
       thst theBoard oflamranae Comniosloneraehould ahrrrge 8 fee
       0X $20.00 for fll.&g thsauaual attstement of an insuranoe oom-
       ,7anyor oertiilastoin lieu thereof. Axtlale 4075a-31, vu
..;,
                                                                    10



3anorabla 0. 2.   Wh-3

a.acted~in 2929 am a DJJ,P$Of MMte   Bill   22% 81Ot Iagb&b-
.a.m orTex&a* andapeoiS~~provided           tlmttba   Pea forfll-
ani: CLMualmporta of loaal autasal old uaoobtlona       vlth usa
2onxKi or                                      U@ hozd th6t I?rticle
&675a-31                         A&l&m 3920, R.C.8., 1925,




Of !ul lnauronoe croPpcuy,or aertlflo6Se In Ueu t&emwf ma
:10tmuaged at all but vu mm304 (ufifbd ?omfardati&ra-
au%oted. Prtiol03920vae8g8uamaa&uial939~~46th
s3*aaura    or mua   by fsetda BLu.404, vlth rampoet. to pro-
vidc3g for the 8ppwpriatbn or tha reoa mn11wd uudf~r~     the
lxlG;‘or the purpose of gcrflog aertaln 6alarlea and expetueo
jr’tEt6xnauraaaeCaadaaban. lteohangevMaladevLthm6-
pet to the $20.08 fZllng fee abme dew~Ued ‘mt ata8e vaa
M!s#lg carried rorwad amt -tad.,
          ve thintr the f~       male0 or Otatuto~ lsonatrua-
ticn are Dertlnent and atdleible  to mnw aueatioa. ue auoto
fmla Lewli sutheiland stitutory cona’oPtlocson,
                                              ~$igir 44lk?+
4, 524~56, 8s~follmat
          *Taleoonatlt?t-       pPovlalonlqublng amend-
     mentoto bs lam&by 6ettLlag   out the vl%aaea~~
     aaaluexedwaaMt~t68uledtu~
     ml&' a6 to trI6 erfaot or auahmmdmaa Ti6. so far
     aathereetiamiaeb8agedlt6a10tmabfvea~~
     operation. but 00 far am it is not ohwged It vauld
     be dangerous to hold that the mm tmtZnal se-enaat-
     xt6nt should have tkm effeath of d&atmblng the vbole
     body or ~atatutea Zn pm% mate*is vh%ahhad bear
     paawl slnoe the fint enaaMt.         Them auat ba
     ~omethtngin the nature of the now leglalatiian to
      dov such an Intent  vlth maaonable oloq~~wa be-
      :‘om aa lriqwad mpeul aan b6 maognlmad. ‘3y
                                                                      3.1



     Honorable 0. ?. Lookhart,    pa@   4




               %&bit ud 2+mrrtrtkt - wm0t 0s m-
          sarabmnt- or f.ntemedlato aota.--Thir lub jea t
         h a a a lr 6edy b 4 4 nso M ld4 r edto a 4 la 4 e x tentln
         a fozsmr o h a p to ru.h 4 r 4 a B so tia a 5ended01
         no la o d,a ndth efomtr aat o .xp ~4 0     o r~b yia -
         pl%aetkur             a lx provlalaos
                    r ep ea led,     b h          of #a al lli
         la va ma r ea ub a ~t~      lwwntb o ted we dea a d
         to b eoosstlnuoua.‘ALstePlWwhiohZOlPslWly
         a r e-ena eta   ofent
                            e, fc mw ~ddea not r o p a aen l
         iutmaedhte    eat aoh h&a Quslltiaa OF lImited
         the f&at caae,but muds latemedlete eat vlll
          be cl4aned ta awnal    2.13forao,   and to qmZ.lfy 0~




 J
L
                                                             12


Iael4 0. P. Lwkbart, Page 5




 ateutl6llyr4-aaa4teditlaaaldt4ahovtbat
 tbaleglaZatumbidaotr6gwdltaa        mpuppant
 toan lnte~to         aotto 04ma oxtent aovor*
 the same tubfeat.    A wwtl ohdie* grmbtedIn
 1857r0md0 tb40a.40rlippo~.             ALL-~
 l5SUd4¶.lll&59gW~pOWPtOliO4SO*lt4Ultb;
 ~nl87otb8ohart0~0*1857~8             -t4dend            ’
 th4malt6ofthsto6aextend4d.             !nLlavuheld
 not to repeal uAeafJtos1&59        but tebeamsre
 deolaauttmthstthmrstot          1657~~0 atlll   In
        oab we0a b80k to fa tisl* 0s ita, 0rt-
 r02-430,
 e-1 purrgs* seotiotl5oranwtorlravada
 0s 1885 in n&ard t4 tb4 cicqmwat1onof OmIl-
 tJroffl44ra rzxcd the ac6apaaaa~        a? th4 wun-
 tiy0ril0et-00s ,811r
                    oop13tf.aaag.       ths ahersff
 wrksn   feoa, the Biatriotattomrp a SehrJ
 of $2,000 aad th0 atpeet4ad4e   Or tohsolr; 8
 6~     0r $600. 34lsw8l723,1887,enaotwaa




t0gwetk0mherlfr0rEUrammtyaa~or
 34,000, b llou 0s roes,. md tba asatlcm m-
enacted tnoluding the 0ahrr 0s $600 for the aU+
34sZntendent of aohwla.   Lt waa held that the
JnlJ obj~00tor the 0at 0s 1887 w80 to obaagp
the caapensath    0r th0 6bm.xf to kt0tblar~,
 that It did not repeal OP afroat the set of
 Febrw!y,1887,    and that tk~dlmtrtut nttomw
 v80 not entitled to the ,aalmy 0s *SO0 (u 0x
 off~oio suprlnmt          0f oMw0la.       (IPnLahe'-
 3WPJJ.W
          It kr alaroplnicrnthat Art1010 4&756-31, enmted
In 1929, rimeled A*lole     3920, R.C.S., 1925, with mapeot
to St340r00, filiog enanN wpo~t8 OS1ooU mutufblaid rraao-
oi.atm.    ft   20 our furt&* opraion that Lt vaa net the
CntatLoo0rtbs42rid~gia&huaofaxu              in293ato m-
peal    tb4   prev-     of Adal    wf*33   lrl   th%P   m-mast-
wt      urd m          0s Brrti0b 3920. xt b w rew         apin-
Ian    that   it vu not th4 intentian of the 46UrUgLal8tum    03
                    -Ttiylt       pmvlalona of AaW.ole 4tPiTa-31
                              taimdwit’or APttile 3920.
         Itl6thmeforso?lFapsrlSOntlUttlaep~Tuld
i0ga fimg r00 for fxmg tb amrmrl nport 0s s 10081.
autualSUL 88aoolatlon vlth the Bowl or Xa8umkoe Ccmmls-
slan*zYla Q5.00.
          Wehasab).spe8ii%0ellyove~,~a0?kult            ocm-
YU.atalmdn, the opinianto the oaav        rem      to la
your lettes, wrlttanby fbra.SisbtoyBmbov, AaataturtAMOP-
ney Catxewl,addr406ad to Beak*Mow4      ,StatoAuciltor
aad ?3Si%e%onap mrt#  dated Fe-     T'8% 1932, and m-
oordsd In Vol. 330, pages 699, ?OO-1213;         lottev opinion8
of the AttOWOFCWepILJ. OSTeuO.